Jerkins, P. J.
1. “The first grant of a new trial will not be disturbed by the Supreme Court, unless the plaintiff in error shows that the judge abused his discretion in granting it, and that the law and facts required the verdict notwithstanding the judgment of the presiding judge.” Civil Code (1910), § 6204. - “However great the preponderance of evidence in favor of the party who was successful upon the trial of the ease in the lower court, the first grant of a new trial will not be disturbed unless it appears, upon examination of all the evidence, that the verdict as rendered was demanded; and as it can not be adjudged in the case at bar that the evidence requiring a finding in favor of the defendant, although the evidence is ample to support the finding in his favor, this being the first grant of a new trial, the judgment of the court below granting the new trial upon special grounds will be affirmed without an examination of such grounds for the purpose of determining their sufficiency.” Southern Railway Co. v. Ledingham, 136 Ga. 374 (71 S. E. 663); Thornton v. Travelers Ins. Co., 116 Ga. 121 (42 S. E. 287, 94 Am. St. R. 99). Accordingly, the action of the trial judge in granting this first new trial was not erroneous.

Judgment affirmed.


Stephens and Bell, JJ., concur.

E. P. & J. Oecil Davis, Miles W. Lewis, for plaintiffs in error.
L. D. McGregor, contra.